Citation Nr: 1714273	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-28 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) prior to February 28, 2014.


REPRESENTATION

Appellant represented by:	Atty. William R. Fisher


WITNESS AT HEARING ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In January 2017, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is associated with the claims folder.

The AOJ last adjudicated this claim in October 2016.  Since that time, no evidence relevant to this claim has been added to the claims file.  Therefore, adjudication of this claim by the Board will not prejudice the Veteran.

The Veteran has raised claims of entitlement to service connection for skin cancer and ischemic heart disease, claims of increased ratings for hearing loss and PTSD since February 28, 2014, and entitlement to an award of a total disability evaluation based on individual unemployability (TDIU).  See December 2016 Claim; January 2017 Hearing Testimony.  The file contains evidence that the AOJ has taken some action to develop some of these claims, but has not adjudicated them.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 


FINDING OF FACT

The preponderance of the evidence of record reflects that the Veteran had a diagnosis of PTSD prior to February 28, 2014.
CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD effective October 22, 2010, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show competent evidence of (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release. 38 U.S.C.A. § 5110(b)(1).

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  See 38 U.S.C.A. § 5110(a).  As the assignment of an effective date for an award of service connection is specified by statute and regulation, the Board has no authority to disregard these requirements.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

In October 2010, the Veteran filed a claim for entitlement to service connection for PTSD.  The AOJ originally denied the claim in March 2011, and the current adjudication stems from an appeal of this original denial.  Subsequent to the Veteran's substantive appeal, but prior to certification of the claim to the Board, the AOJ granted entitlement to service connection for PTSD as of February 28, 2014 but found that PTSD did not exist effective to the date of the original filing of claim.  Therefore, the Board frames this issue as a claim for entitlement to service connection for PTSD prior to February 28, 2014.

The AOJ determined that PTSD was first diagnosed on February 28, 2014, and therefore determined entitlement to service connection arose at that time.  See August 2016 Rating Decision.  However, the file contains conflicting evidence as to when a diagnosis of PTSD originally arose.

The Veteran was a combat engineer, and participated in combat in the Republic of Vietnam.  

In October 2010, a VA PTSD screening was positive for PTSD.  The Veteran reported nightmares, avoidance behavior, an exaggerated startle response, feelings of detachment, and other symptoms.

During a January 2011 VA examination, the examiner noted several PTSD symptoms exhibited by the Veteran, but determined that the Veteran did not appear to meet all of the criteria for a diagnosis of PTSD at that time.  Instead, the examiner diagnosed him with depressive disorder.

The file contains an April 2011 "doctor's statement" signed by the Veteran's treating psychiatrist.  The statement indicates that the Veteran had been treated since October 2010.  At that time, the Veteran exhibited nightmares, some avoidance behaviors, and racing thoughts.  He was easily startled, and had some suicidal thoughts with no intent or plan.  The diagnosis was PTSD by history and depressive disorder, with a guarded prognosis indicating a need for continual medication management and psychotherapy.

During a May 2011 VA examination for mental disorders other than PTSD, the examiner diagnosed the Veteran with depressive disorder.  The examiner noted that the Veteran experienced subsyndromal symptoms of PTSD, but did not address the previous positive screening or diagnosis of PTSD.

In an October 2012 VA diagnostic study, the Veteran met criteria B, C, and D for PTSD, and notes indicate that a PTSD diagnosis was suggested at that time.  

Of note, during an August 2016 VA examination, the examiner noted that the May 2011 VA examination indicated PTSD symptoms that were slightly subclinical on criteria C and D for PTSD.  The examiner found that the Veteran satisfied criterion A by directly experiencing traumatic events and witnessing in person traumatic events happen to others.  The examiner opined that the Veteran's symptoms likely approximated other specified trauma and stressor-related disorder, and that the Veteran may have had more PTSD symptoms in the past.  Due to those reasons, and giving the Veteran the benefit of the doubt, the examiner diagnosed him with PTSD.  The examiner noted that occasional re-experiencing symptoms and an exaggerated startle response indicated PTSD, while sleep disturbance and irritability were overlapping symptoms of PTSD and other disorders.

The Veteran and his former spouse have also provided testimony as to the symptoms the Veteran has experienced since his return from the Republic of Vietnam.  See December 2010 Lay Statement; January 2017 Hearing Testimony.  Those symptoms include nightmares; sleep disturbance; angry outbursts; emotional distance; and discomfort around crowds.  The Veteran and his former spouse are competent to report observations regarding these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  These statements are credible and consistent with the medical evidence of record.  

The evidence of record is in relative equipoise concerning whether the Veteran had a diagnosis of PTSD prior to February 28, 2014.  January and May 2011 VA examiners noted symptoms of PTSD, but both found he did not meet the diagnostic criteria for a diagnosis of PTSD.  By contrast, October 2010 and April 2011 VA treatment records reflect a positive screening and diagnosis of PTSD.  Additionally, October 2012 VA treatment records reflected that the Veteran met criteria B, C, and D for PTSD.  The August 2016 VA examiner noted that the May 2011 VA examination indicated PTSD symptoms that were slightly subclinical on criteria C and D for PTSD, but found a diagnosis of PTSD based on the benefit of the doubt rule.  Finally, Veteran and lay testimony reflect competent and probative evidence of PTSD symptoms that the Veteran experienced since service.

Resolving reasonable doubt in the Veteran's favor, the Board finds that, prior to February 28, 2014, the Veteran met the criteria for a diagnosis of PTSD, and experienced PTSD symptoms.  As a result, entitlement to service connection for PTSD prior to February 28, 2014 - and effective to the date of application on October 22, 2010 - is granted.






ORDER

Entitlement to service connection for PTSD effective October 22, 2010 is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


